Citation Nr: 9924192	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and P.G.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1969.  During part of that time, he was assigned to 
the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In November 1998, the veteran had a hearing before the 
undersigned.


REMAND

During the pendency of the appeal, the law applicable in this 
case was amended.  In this regard, it is significant to note 
that service connection for PTSD now requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  64 Fed.Reg. 32807-32808 (1999); 38 C.F.R. 
§ 3.304(f) (1999); See Cohen v. Brown, 10 Vet. App. 128 
(1997).

Several health care providers have reported that the veteran 
has PTSD.  In March 1998, Jonathan C. Garrison, M.D., 
reported that he had treated the veteran from May 1996 to 
February 1997 for symptoms of PTSD.  In April 1998, Patricia 
Colina, MSW LISW, reported a diagnosis of PTSD, and indicated 
that she had treated the veteran approximately 40 times from 
1993 to 1995.  Also in April 1998, Kenneth "Matt" Shuy, 
MSSW, Clinical Coordinator at the Louisville Vet Center 
stated that 

he had treated the veteran on a weekly basis since February 
1997 for severe PTSD.  Complete clinical records of the 
foregoing treatment have not been associated with the claims 
folder.

The service medical records show that during his November 
1968 service entrance examination, the veteran reported 
disciplinary problems in school.  They also show that during 
service, when he was treated for acute situational 
maladjustment in August 1969, he reported that he had had 
anxiety, as early as age 12.  Subsequent to service, in 
August 1985, the veteran was treated at the Vet Center in 
Omaha, Nebraska.  It was noted that he had had disciplinary 
problems in high school and that he had received counseling 
through the school psychologist.  Records of that counseling 
have not been associated with the claims folder.  

In his claim (VA Form 21-526), received in June 1997, the 
veteran reported that he had been treated for anxiety by a 
Dr. Frecka.  Dr. Frecka's clinical records have not been 
associated with the claims folder.

In November 1997, the veteran submitted a lengthy report of 
the stressors which he maintains are associated with his 
PTSD.  The RO has not made a determination as to whether the 
veteran engaged in combat service, nor has any attempt been 
made to verify any reported stressor.

During the VA examinations in June and July 1998, it was 
noted that during the previous year, the veteran had been 
treated by a Dr. Pary at the Mental Health Clinic of the 
Louisville VA Medical Center (MC).  Records of that treatment 
have not been associated with the claims folder.

Records from the Charter Hospital of Louisville show that in 
September and October 1998, the veteran was treated for 
several psychiatric problems, including anxiety, depression, 
and "PTSD from Vietnam."  During that time, he was 
reportedly hospitalized on several occasions, including the 
period from September 24, 1998, to September 28, 1998.  A 
comprehensive psychiatric evaluation was performed in 
conjunction with that hospitalization; however, the claims 
folder does 

not contain a complete report of that evaluation.  Moreover, 
the claims folder does not contain discharge summaries 
associated with any of the veteran's periods of 
hospitalization.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers who may possess additional 
records pertinent to his claim of 
entitlement to service connection for 
PTSD.  After obtaining appropriate 
authorization, the RO should request 
copies of all indicated records not 
currently on file and associate them with 
the claims folder.  In any event, the RO 
should request copies of the veteran's 
actual clinical records/counseling 
reports from the psychologist who treated 
him in high school; Dr. Frecka; Jonathan 
C. Garrison, M.D.; Patricia Colina, MSW 
LISW; Kenneth "Matt" Shuy, MSSW, 
Clinical Coordinator at the Louisville 
Vet Center; and the Mental Health Clinic 
at the Louisville VAMC.  The RO should 
also request all records associated with 
the veteran's September and October 1998 
treatment at Charter Hospital in 
Louisville.  This should include, but not 
be limited to, complete reports of all 
comprehensive psychiatric evaluations and 
the discharge summary from any period of 
hospitalization. 

2.  The RO must make a determination as 
to whether the veteran engaged in combat 
service.  If such determination is 
negative, a summary of the alleged 
stressors, the veteran's stressor 
statements, and pertinent service 
personnel records should be forwarded to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197 for verification, to 
the extent possible, of the specific 
incidents alleged by the veteran.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an examination by a board of 
two psychiatrists.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disability 
found to be present.  All appropriate 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiners, so that 
the relevant medical history may be 
reviewed.  A diagnosis of PTSD must be 
confirmed or ruled out.  Should PTSD be 
found, it is requested that the examiners 
identify and explain the elements of the 
diagnosis including the stressor(s) 
accountable for that disorder.  The 
rationale for all opinions expressed must 
be provided. 

4.  The RO should then undertake any 
other indicated development and 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be turned to the Board for 
further appellate action.


By this remand, the Board intimates no opinion as to the 
final disposition of the issue. The veteran need take no 
action until he is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



